Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-7   Pg. 1 of
                                        37




                        EXHIBIT G
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 2 of
                                               37



   1   Edward Jason Dennis
       jdennis@lynnllp.com
   2
       (Pro hac vice application pending)
   3
       Eliyahu Ness (State Bar No. 311054)
       eness@lynnllp.com
   4   LYNN PINKER COX & HURST, LLP
       2100 Ross Avenue, Suite 2700
   5   Dallas, Texas 75201
       Telephone: (214) 981-3800
   6   Fax: (214)-981-3839
   7   Attorneys for Corporate Recovery
       Associates, LLC and Richard Feferman
   8

   9

  10
                             UNITED STATES BANKRUPTCY COURT
  11
                              SOUTHERN DISTRICT OF CALIFORNIA
  12

  13
       IN RE:                                          )   Case No.: 17-06078-MM11
                                                       )
  14                                                   )   Chapter 11
                                                       )
  15
       CORE SUPPLEMENT                                 )   CORPORATE RECOVERY
                                                       )   ASSOCIATES, LLC’S SECOND
  16   TECHNOLOGY, INC. a California                   )   REPORT OF TASKS PERFORMED
       Corporation                                     )   BY CHIEF RESTRUCTURING
  17                                                   )   OFFICER WITH SUPPORTING
                                                       )   BACK-UP.
  18                                                   )
                                                       )   Judge: Hon. Margaret M. Mann
  19        Debtor and Debtor in Possession            )   Dept.1 Room 218
                                                       )
  20                                                   )
  21
       ____________________________________
  22

  23

  24
              Corporate Recovery Associates, LLC (“CRA”) submits its Second Report of
  25
       Tasks Performed by Chief Restructuring Officer Richard Feferman and Support
  26
       Staff With Supporting Back-Up (the “Report”) for the period February 1, 2018 –
  27
       March 31, 2018 (the “Reporting Period”) for work performed for Core
  28
       Supplement Technology, Inc. (the “Debtor”).



       Page 1 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 3 of
                                               37



   1

   2

   3
                                                 SUMMARY
   4
              On February 23, 2018, the Court entered its Order Granting Debtor’s Motion
   5
       for Entry of an Order Pursuant to Section 363 and 105(a) of the Bankruptcy Code
   6
       Approving the Engagement Contract of Richard Feferman and Corporate
   7
       Recovery Associates, LLC as Chief Restructuring Officer (Dkt. 153) (the
   8
       “Employment Order”), pursuant to which Richard Feferman was retained to serve
   9
       as the Debtor’s Chief Restructuring Officer and CRA was retained to perform
  10
       services related thereto.
  11

  12
                Summary of Fees and Time Spent During the Reporting Period
  13
        Total Fees                                         $49,600.00
  14    Total Expenses                                     $775.60
  15    Time Spent By CRO                                  274.1 Hours
  16    Time Spent By Authorized Assistants                48.4
  17

  18                                      REPORT IN DETAIL
  19          Pursuant to the Employment Order, CRA hereby submits its Second
  20   Report of Tasks Performed.
  21          Alan Myers was utilized by CRA during the Reporting Period for 48.4
  22   hours, however Mr. Myers billable time is limited to 20 hours per month therefor
  23   there was no charge for 8.4 hours. Mr. Myers billable rate was $240 per hour
  24
       during the reporting period. In accordance with CRA’s approved retention terms,
  25
       Richard Feferman, the Debtor’s Chief Restructuring Officer, and a member of
  26
       CRA, bills at a discounted flat rate of $20,000.00 per month. This Report covers
  27
       the period commencing on February 1, 2018 through March 31, 2018. The
  28
       combined fees and expenses break down as follows:


       Page 2 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 4 of
                                               37



   1

   2

   3    Period                  Fees                   Expenses           Total
   4
        February 2017           $24,800.00             $479.74            $25,279.74
        March 2017              $24,800.00             $295.85            $25,095.85
   5

   6
              CRA has been paid to date as follows:
   7
        Reporting Period                 Amount     Description
   8
        December 26, 2017 –                         This amount represents payment of the
   9    January 31, 2018                 $23,870.97 flat monthly fee, for the Reporting
  10
                                                    Period, payable upon entry of the
                                                    Employment Order.
  11    Fee Advance                      $20,000.00 Fee advance called for in the Fee
  12                                                Agreement.
  13
              Below is a summary of services provided by Mr. Feferman and Mr. Myers
  14

  15
       during the period of time covered by this Report. Attached as Exhibit “A” hereto

  16   is the name of each professional who performed services in connection with this
  17   case during the period covered by this Report and the hourly rate for each such
  18   professional. Attached hereto as Exhibit “B” are Mr. Feferman’s detailed time and
  19   expenses for the period of time covered by this Report.
  20

  21
        Summary of Services of Richard Feferman, Chief Restructuring Officer for
  22

  23
                         the Period December 26, 2017 – January 31, 2018
  24
              Accounting (48.4 Hours)
  25
              Work in this category encompasses all of the time spent by Alan Myers
  26
       [and none of the CRO’s time] which included an assessment of the Debtor’s
  27
       accounting system; staffing problems and work not being completed; how the
  28
       system is maintained; and how data is collected and entered into system. Evluate
       how data

       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
       Page 3 of 8
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 5 of
                                               37



   1   and accounting system can be sequestered and preserved for use after sale of
   2
       business assets. Respond to multiple inquiries from CRO. Examination and
   3
       analysis of fixed assets, inventory and tax reporting status. Examination and
   4
       analysis of leased versus owned equipment. Examination and analysis of
   5
       transactions between Debtor and Simpson. Identify leased equipment erroneously
   6
       listed as being sold to Simpson.
   7
              (AD) Asset Disposition (158.3 Hours)
   8
              Activities in this category include (but are not limited to) extensive meetings
   9

  10
       and negotiations with attorney Mette Kurth and representatives of Simpson Labs in
  11   an attempt to resurrect and improve the sale of substantially all of the Debtor’s
  12   assets after the denial of the sale motion that was heard on or about March 8, 2018.
  13   Conduct telephone calls and in-person meetings with representatives of the Tiger
  14   Group regarding evaluating the Debtor’s assets, providing an estimate of the
  15   liquidation value of the Debtor’s assets, and making an offer to purchase the
  16
       Debtor’s assets in bulk for them to liquidate piecemeal. Meeting with, reporting,
  17
       and conducting negotiations with prospective buyers, the Debtor’s creditors
  18
       including its major secured creditor and attorneys for insiders (two sides of a
  19
       serious business dispute that had fractured the Board into 2 factions) and the
  20
       Debtor on all aspects of the disposition of the Debtor’s assets including leased
  21
       versus owned assets; sales procedures; identifying prospective buyers; contacting
  22

  23
       and marketing the Debtor’s assets to more than 50 prospective buyers; negotiating

  24
       transitional services and cooperation with the stalking horse; preservation of the
  25   Debtor’s books and records for use by both the Buyer and Seller (post sale);
  26   responding to and assisting with due diligence requests of prospective buyers.
  27   Confer with counsel and other parties on sales procedures respond to questions
  28   regarding same. Examine and identify assets that may possibly be sold to



       Page 4 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 6 of
                                               37



   1   prospective buyers. Conduct face to face meetings, teleconferences, and exchange
   2
       emails with multiple prospective buyers for the Debtors Assets. Respond to
   3
       diligence requests from multiple prospective buyers. Work extensively with
   4
       counsel on the documentation of the transaction.
   5

   6          (FEA) Fee and Employment Application (3.9 Hours)
   7          The time spent in this category consists of negotiations with Bank of
   8   America regarding the carve out and permission to use cash collateral which
   9
       were required by the former CRO and CRA in consideration for accepting this
  10
       engagement; and attending the hearing on the engagement.
  11

  12          (BA) Business Analysis (26.3 Hours)
  13          Work in this area included but is not limited to the following. Examination
  14   and analysis of whistle blower allegations leading to concern of misappropriation
  15   of intellectual property. Work with Alan Myers and staff on problems with
  16
       accounting department. Preparation of wind-up forecast. Work with Richard Bass,
  17
       Nikki McEvers, and Alan Myers on examination of Simpson transactions; and
  18
       reconciliation of bank records with MORs. Conduct teleconferences with counsel
  19
       regarding financial issues.
  20

  21          (BO) Business Operations (18.5 Hours)
  22          Work in this category included the conduct of meetings and
  23
       teleconferences regarding operational status, staffing, sales, collections, etc. Work
  24
       with staff on inventory issues, problems with accounting staff, employee reviews,
  25
       workforce reductions, wind down planning, payroll issues, vendor issues,
  26
       transitional issues, insurance coverage. Work with staff on resolving or mitigating
  27
       accounting department problems.
  28




       Page 5 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 7 of
                                               37



   1
              (CA) Case Administration (13.5 Hours)
   2
              Work in this category included, but was not limited to the following.
   3
       Obtain consents from the Board of Directors to hire Mette Kurth as Special
   4
       Counsel for a final effort to save the sale of the Debtor’s operating assets. Discuss
   5
       prospective replacement of counsel with Jeff Cawdrey. Respond to members of
   6
       the Board of Directors regarding case status and next steps. Confer with counsel
   7
       regarding problems including the problematic performance of the accounting
   8
       department; possible misappropriation of intellectual property; and declarations in
   9

  10
       support of transaction. Interview staff regarding possible misappropriation of IP.
  11   Confer with staff regarding efforts to market estate assets. Confer with Bank of
  12   America’s counsel on multiple issues. Review open items necessary to move case
  13   forward; discuss same with counsel and key staff. Divide work and avoid
  14   duplication.
             (CAO) Claims Analysis and Objections (.8 hours)
  15

  16
              Time spent in the category included work on the examination and analysis of

  17
       individual claims that merited attention at the time the work was performed.
  18
              (D) Data Analysis (3.9 Hours)
  19
              Time spent in this category centered around the examination and analysis of
  20
       the Debtor’s information system including problems; and as the asset sale included
  21
       the purchase of the IT System it was necessary to plan and take measures to
  22

  23
       preserve the system in such a way that the Debtor or a successor to the Debtor

  24
       would be able to access information. For instance, this work enabled the chapter 7
  25   trustee to prosecute avoidance actions.
  26
              (FEAO) Fee and Employment Applications of Others (.1 Hours)
  27
              Time spent in this category was for the examination of email from board
  28
       members regarding the hiring of Mette Kurth.


       Page 6 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 8 of
                                               37



   1
              (F) Finance (21.5) Hours
   2
              Time spent in this category included identifying leased equipment, and
   3
       requesting payoff statements on secured obligations. Also time was spent
   4
       conferring and communicating with counsel on related issues. Working on and
   5
       communicating with Bank of America and counsel on cash collateral issues, as
   6
       well as reviewing budgets (and necessary expenditures) with Bank of America’s
   7
       counsel (and amending such budgets). Additionally, considerable time was spent
   8
       discussing an accommodation from Bank of America for the provision of
   9

  10
       unencumbered cash for the benefit of creditors. Analysis of leases and preparing
  11   for the rejection of leases. Numerous telephone conversations with attorneys
  12   concerning the negotiation of a consensual cash collateral agreement. Conducted
  13   multiple discussions with attorneys including Debtor’s counsel and Bank of
  14   America’s counsel regarding items that needed to be paid and the potential for
  15   irreparable harm to the Debtor’s estate.
  16

  17          (LC) Litigation Consulting (1.1 hours)
  18          Time spent in this category consists of work necessary to examine the
  19   potential misappropriation of intellectual property of the Debtor. This issue
  20   impacted multiple areas and thus related work was performed in other billing
  21   categories.
  22

  23
              (OSC) Order to Show Cause (.2 Hours)
  24
              Time spent in this category was spent conferring with counsel and
  25   obtaining the relevant transcript.
  26
              Plan (14.3 Hours)
  27

  28




       Page 7 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03    Doc 395-7   Pg. 9 of
                                               37



   1          Time spent in this category consisted of preparation and revision of a
   2
       distribution analysis submitted to the Court and used in negotiations.
   3
       Conferring with counsel and creditor on deal structure.
   4
              Travel (11.7 Hours)
   5
              Travel to and from client site between Del Mar, CA and Oceanside, CA;
   6
       travel to and from San Diego, CA Bankruptcy Courthouse.
   7

   8

   9

  10
              I declare under penalty of perjury that the foregoing along with all
  11   attachments and supporting data is true and correct to except as to those matters
  12   stated on information and belief and as to those matters I reasonably believe
  13   them to be true.
  14

  15
              Executed this 6st day of April 2020 at San Diego, California.
  16

  17

  18

  19                                                 Richard J. Feferman
  20

  21

  22

  23

  24

  25

  26

  27

  28




       Page 8 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-7   Pg. 10
                                      of 37



                                  EXHIBIT A
          PROFESSIONALS PROVIDING SERVICES DURING REPORTING PERIOD
            PROFESSIONAL                                 RATE
           Richard Feferman                    $20,000 Flat Monthly Rate
              Alan Myers                            $240 Per Hour
Case 17-06078-MM7        Filed 04/06/20       Entered 04/06/20 17:19:03             Doc 395-7   Pg. 11
                                               of 37
                                           EXHIBIT B
                            TIME ENTRIES AND REIMBURSABLE COSTS
DATE      PROFESSIONAL     TIME                      DESCRIPTION                   CATEGORY

                                      Draft and send email to Joseph O'Dea and
 2/1/18 Feferman                  0.1 Chris Hawkins re sales negotiations      AD
                                      Examination and analysis and report to
 2/1/18 Feferman                  0.2 email from Joseph O'Dea re opeations     BO

 2/1/18 Feferman                  0.1 Telephone call with Joseph O'Dea re staff BO

 2/1/18 Feferman                  0.1 Telephone call with Gary Rudolph re staff    BO
                                      Telephone call with N. Mc Evers re
 2/1/18 Feferman                  0.2 staffing                                     BO
                                      Two telephone calls with Chris Hawkins re
 2/1/18 Feferman                  0.1 staffing                                     BO
                                      Examine and respond to emails to Chris
 2/1/18 Feferman                  0.1 Hawkins re sale calendar                     AD
                                      Examine calendar and email Chris
 2/1/18 Feferman                  0.2 Hawkins re sale calendar - conflicts         AD
                                      Telephone call with Chris Hawkins re sale
 2/1/18 Feferman                  0.4 calendar conflicts                           AD
                                      Telephone call with Joseph O'Dea re
 2/1/18 Feferman                  0.1 staffing problems                            BO
 2/1/18 Feferman                  0.2 Draft and send email to Chris Hawkins        BO

                                      Examination, analysis and report to email
 2/1/18 Feferman                  0.6 from Chris Hawkins re sale procedures        AD
                                      Examination and analysis email from
 2/2/18 Feferman                  0.1 Joseph O'Dea - reply in kind                 CA
                                      Draft and send email to prospect "X"
 2/2/18 Feferman                  0.1 confirming terms of "proposal"               CA
                                      Telephone call and face-to-face work
                                      session with Chris Haskins and conference
                                      call with Bank of America re sale and CRO
 2/2/18 Feferman                  5.2 Employment                                   AD
                                      Telephone call with Joseph O'Dea re
 2/4/18 Feferman                  0.5 equipment                                    AD

                                      Examination, analysis and report to email
 2/4/18 Feferman                  0.3 from Chris Hawkins re negotiations           AD
                                      Telephone call with Joseph O'Dea, discuss
 2/4/18 Feferman                  0.6 sale negotiations                            AD
                                      Exchange texts with Joseph O'Dea re
 2/5/18 Feferman                  0.2 equipment owned and leased                   AD
                                      Examination and analysis of list of leased
                                      equipment - call Joseph O'Dea and
 2/5/18 Feferman                  0.4 request he add payment schedule              AD
                                      Telephone call with Chris Hawkins and
 2/5/18 Feferman                  0.3 Joseph O'Dea re equipment                    AD
                                      Telephone call with Joseph O'Dea re
 2/5/18 Feferman                  0.1 equipment                                    AD


                                          EXHIBIT B Page 1
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03            Doc 395-7   Pg. 12
                                          of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
2/5/18 Feferman           0.1 Email to Alexandra Rhim re carve out           FEA

                               Draft and send email to Mark Young and
                               Don Grace re , cc Stephen Heinz, Chris
2/5/18 Feferman            0.2 Hawkins, Joseph O'Dea re equipment            AD

                                 Exchange texts and send email in
                                 response to diligence request (text) from
2/5/18 Feferman            0.4   Robert Bailey on behalf of Doug Smith       AD
                                 Telephone call with Joseph O'Dea re
2/5/18 Feferman            0.1   negotiations                                AD
2/5/18 Feferman            0.1   Respond to diligence request via email      AD
                                 Examination, analysis and report to email
2/5/18 Feferman            0.1   on administrative claim on truck            CAO
                                 Telephone call with Chris Hawkins re
2/5/18 Feferman            0.3   negotiations                                AD
                                 Draft and send email to Alexandra Rhim,
2/5/18 Feferman            0.3   status                                      AD
                                 Examination and analysis of email with
                                 draft CRO order. Send comments fo
                                 Stephen Heinz, cc other parties including
2/5/18 Feferman            0.2   U.S. Trustee                                FEA
                                 Draft and send email to Chris Hawkins and
2/5/18 Feferman            0.3   Joseph O'Dea re negotiations                AD
                                 Draft and send email to Joseph O'Dea and
                                 Chris Hawkins re negotiations with
2/6/18 Feferman            0.3   prospect                                    AD
                                 Telephone call with Joseph O'Dea re
2/6/18 Feferman            0.1   negotiations                                AD
                                 Conference call with Joseph O'Dea, Chris
                                 Hawkins re prepare for conference call
2/6/18 Feferman            0.6   with prospect Simpson                       AD
                                 Telephone call with Don Grace, Mark
                                 Young, Chris Hawkins and Joseph O'Dea re
2/6/18 Feferman            1.7   sale negotiations                           AD
2/6/18 Feferman            0.1   Reply to inventory requests                 AD
                                 Telephone call with Alexandra Rhim re
2/6/18 Feferman            0.6   status deal and cash collateral             AD
                                 Telephone call with same people on both
2/6/18 Feferman              1   calls                                       AD
2/7/18 Feferman            1.7   Examination and analysis on draft psa       AD

                               Draft and send confidential and privileged
2/7/18 Feferman            0.1 email and text to Jeff Cawdrey             CA
                               Exchange emails with Chris Hawkins re
2/7/18 Feferman            0.1 psa                                        AD
                               Telephone call with Chris Hawkins re
2/7/18 Feferman            0.2 negotiations                               CA




                                     EXHIBIT B Page 2
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03            Doc 395-7   Pg. 13
                                          of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Draft and send email to Chris Hawkins and
                              Alexandra Rhim requesting conference
 2/7/18 Feferman          0.1 call to discuss deal                           AD
                              Telephone call with Stephen Hinze re
 2/7/18 Feferman          0.1 negotiations                                   AD
                              Telephone call with Stephen Hinze re
 2/7/18 Feferman          0.6 negotiations                                   AD
 2/7/18 Feferman          0.4 Examination and analysis of draft PSA          AD

                                 Examination, analysis and report to email
 2/7/18 Feferman           0.1   from Alexandra Rhim re deal status          AD
                                 Eaxmination, analysis and report to
 2/7/18 Feferman           0.1   Prospect "X", sale discussions              AD
                                 Repspond to diligence request of Robert
 2/7/18 Feferman           0.1   Bailey                                      AD
                                 Continue drafting comments to Simpson's
 2/7/18 Feferman           1.3   first draft of PSA                          AD
                                 Telephone call with Simpson resp Don
                                 Grace and Mark Young, Chris Hawkins,
                                 Joseph O'Dea, Stephen Heinze re
 2/7/18 Feferman           0.6   negotiations, PSA                           AD

                               Telephone call with Stephen Hinze, recap
 2/7/18 Feferman           0.5 after telephone call with Simpson reps   AD
                               Draft email and send comments to
 2/7/18 Feferman           0.1 (redact)                                 AD

                               Examination, analysis and C on Stephen
                               Hinze's redline of PSA and ask why have
 2/7/18 Feferman           0.3 my concerns not been addressed                AD
                               Eaxmination, analysis and report to
                               Alexandra Rhim re B of A changes to fee
 2/7/18 Feferman           0.8 order                                         FEA

                               Exchange correspondence with Stephen
 2/8/18 Feferman           0.3 Hinze and Chris Hawkins re PSA                AD
 2/8/18 Feferman           0.6 Travel to courhouse                           Travel
                               Mileage to courhouse, parking at
 2/8/18 Feferman               Meridian, tip $20                             Cost
                               Wait for and participate in hearing on
                               CRO retention, et al. conduct neg on CRO
                               comp with and meet with Chris Hawkins
                               and Stephen Hinze after hearing to
 2/8/18 Feferman           2.8 discuss next steps                       FEA
 2/8/18 Feferman           0.8 Return from court                        travel

                               Telephone call with Stephen Hinze, Joseph
                               O'Dae, Chris Hawkins, Don Grace, and
2/10/18 Feferman           3.9 Mark Young re sale negotiations           AD



                                     EXHIBIT B Page 3
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03                Doc 395-7   Pg. 14
                                         of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Stephen Hinze re deal
 2/11/18 Feferman         0.3 negotiations                              AD

                               Exchange emails and texts with Alexandra
 2/11/18 Feferman          0.2 Rhim re status of negotiations                AD
                               Telephone call with Joseph O'Dea re open
 2/11/18 Feferman          0.2 items to review                               AD
                               Draft and send email to work group re
 2/11/18 Feferman          0.1 BofA                                          AD
                               Telephone call with A. Myers, Joseph
 2/11/18 Feferman            1 O'Dea and IT staff, discuss system            AD
                               Examination, analysis and comment on
 2/11/18 Feferman          2.8 PSA                                           AD
 2/11/18 Feferman          3.1 Work on BofA                                  AD
                               Telephone call with R. Feferman re case
02/11/18 Myers            0.3 status.                                        Accounting
                               Telephone call with R. Feferman and J.
                               Odea re case status and accounting
02/11/18 Myers            0.7 system.                                        Accounting
                               Work on deal terms, amend and comment
 2/12/18 Feferman          1.6 on PSA                                        AD
                               Telephone call with Joseph O'Dea and A.
                               Myers, structuring deal terms, accounting
 2/12/18 Feferman          0.6 issue                                         AD
                               Discuss deal documentation with Stephen
 2/12/18 Feferman          0.2 Hinze                                         AD

                                Confirm via phone - conference call with
                                Robert Opera to discuss prospective deal,
 2/12/18 Feferman         0.1   discuss with his client                      AD
                                Telephone call with Chris Hawkins re deal
 2/12/18 Feferman         0.6   negotiations                                 AD
                                Draft and send status email to Simpson
 2/12/18 Feferman         0.1   team                                         AD
                                Review and comment on current version
 2/12/18 Feferman         0.4   of PSA                                       AD
                                Telephone call with A. Myers, Joseph
                                O'Dea and Core's IT staff re IT system and
 2/12/18 Feferman         0.3   books and records                            D

                              Exchange emails and review vendor file re
 2/12/18 Feferman         0.4 administrative claim of Pyure Brands      CAO
                              Debrief of A. Myers re his telephone call
 2/12/18 Feferman         0.2 with IT staff                             D
                              Telephone call with Chris Hawkins,
 2/12/18 Feferman         0.1 discussion of documentation of sale       AD

                              Telephone call with Robet Opera, J. Hyten
 2/12/18 Feferman         0.9 and Robert Bailey of review Simpson deal AD



                                    EXHIBIT B Page 4
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03             Doc 395-7   Pg. 15
                                        of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                               Telephone call with R. Feferman, J. Odea
                               and R. Bass re accounting system, how
                               maintained, access to system and
02/12/18 Myers            0.5 backups.                                   Accounting
                               Telephone call with R. Feferman and J.
                               Odea re need to process outstanding
02/12/18 Myers            0.2 credit card payments.                      Accounting
                               Examination, analysis and report to email
                               string with Joseph O'Dea, A. Myers and R.
 2/13/18 Feferman          0.4 Bass                                      D

 2/13/18 Feferman          0.2 Telephone call with Joseph O'Dea re staff BO
                               Telephone call with Alexandra Rhim re
 2/13/18 Feferman          0.7 sale negotiations, deal terms             AD

                               Email to Mark Youn and Stephen Hinze re
 2/13/18 Feferman          0.1 status on hearing dates and amended PSA   AD
                               Examination, analysis and report to R.
 2/13/18 Feferman          0.2 Bass re IT project                        D
                               Two emails to IT group . 1) volume of
                               paper records; 2) chart showing IT and
 2/13/18 Feferman          0.1 record system - index?                    D
                               Telephone call with Joseph O'Dea re
                               staffing, inventory needed to complete
                               WIP inventory to complete job that is
 2/13/18 Feferman          0.2 needed for collections                    BO

 2/13/18 Feferman          0.7 Telephone call with Nikki re HR problem   BO

                               Telephone call with A. Myers re system
 2/13/18 Feferman          0.9 and ERP, other books and records          D

                              Telephone call with R. Feferman and J.
                              Odea re case status, access to accounting
02/13/18 Myers            0.3 system & credit card processing.          Accounting
                              Prepare email to R. Feferman and J.
                              O'dea re thoughts on how to sequester
                              needed acctg data prior to turnover of
02/13/18 Myers            0.4 business.                                 Accounting
                              Go to Core (1.0), discuss various topics
                              with R. Bass and N. McEvers including
                              sequestering acctg data (0.8), how to
                              process credit card payments (0.9), payroll
                              issues (0.8), the computerized acctg
                              system and the extent of use of
02/13/18 Myers            4.5 integrated applications (1.0).              Accounting

                              Telephone call with R. Feferman and R.
                              Bass re the data and information and files
02/13/18 Myers            0.6 that need to be in an accessable backup. Accounting


                                   EXHIBIT B Page 5
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03                Doc 395-7   Pg. 16
                                          of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                               Telephone call with A. Myers re
 2/14/18 Feferman          0.2 accounting, IT system                          D
                               Telephone call with Alexandra Rhim re
 2/14/18 Feferman          0.2 status of A. Myers site visit yesterday        D
                               Telephone call with Chris Hawkins re eal
 2/14/18 Feferman          0.2 status                                         AD
                               Telephone call with A. Myers, Joseph
                               O'Dea and Stephen Hinze re staffing and
 2/14/18 Feferman          0.6 accounting department                          BO
                               Joseph O'Dea, recap conference call and
 2/14/18 Feferman          0.1 confirm next steps                             BO
 2/14/18 Feferman          0.6 Travel to courthouse, status                   Travel
                               Arrive at 1:45 for 2 pm - 3 pm status
 2/14/18 Feferman          1.3 conference re sale                             AD
                               Debrief with Chris Hawkins and Stephen
 2/14/18 Feferman          0.7 Hinze after hearing                            AD
                               Examination and analysis of sale and
 2/14/18 Feferman          2.8 restructuring liquid ??                        AD
 2/14/18 Feferman          0.8 Return from court                              Travel
                               Telephone call from R. Feferman re case
                               status, hearing today, notes from
02/14/18 Myers            0.2 yesterday.                                      Accounting
                               Prepare notes re visit to Core and the
                               results of meeting with R. Bass and N.
02/14/18 Myers            0.5 McEvers and send to R. Feferman.                Accounting
                                 Telephone call from R. Ferferman with J.
                                 Odea to discuss current status of acctg
                                 department, health issues with K. Haycook
                                 and need to visit Core to determine status
02/14/18 Myers            0.4    of the acctg system.                         Accounting
                                 Review email from Joe Odea re Friday
02/14/18 Myers            0.2    reports.                                     Accounting
                                 Telephone calls with N. McEvers re access
                                 to GP accounting system and the
02/14/18 Myers            0.2    availabilty of K. Haycook.                   Accounting
                                 Telephone call with R. Feferman re day
                                 and time to go to Core to access
02/14/18 Myers            0.2    accounting system.                           Accounting
                                 Examination and analysis of email from
 2/15/18 Feferman          0.8   redact re transactions of interest           BA
                                 Telephone call with Joseph O'Dea re sale
 2/15/18 Feferman          0.3   negotiations                                 AD
                                 Telephone call with N. McEvers re
 2/15/18 Feferman          0.1   controller's health                          BO
                                 Telephne call with Joseph O'Dea re
                                 business operations and accounting staff
 2/15/18 Feferman          0.5   absence/mitigation                           BO
                                 Telephone call with A. Myers re progress
 2/15/18 Feferman          0.4   with accounting system                       BA



                                     EXHIBIT B Page 6
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03             Doc 395-7   Pg. 17
                                         of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS

                               Telephone call with A. Myers re status on
 2/15/18 Feferman          0.2 progress with the accounting system           BA
                               Telephone call with Stephen Hinze re
                               examination of transactions of interest
 2/15/18 Feferman          0.2 and possible claims against                   LC
                               Telephone call with Chris Hawkins re sale
 2/15/18 Feferman          0.2 negotiations and PSA                          AD
                               Examination and analysis of amended PSA
                               - forward to Stephen Hinze and Chris
 2/15/18 Feferman          0.7 Hawkins                                       AD
                               Meet with Joseph O'Dea and Chris
 2/15/18 Feferman          2.2 Hawkins, discuss restructuring deal           AD
                               Telephone call from R. Feferman re case
                               status, work to do today at Core and
02/15/18 Myers            0.6 information needed.                            Accounting
                                Go to Core (1.0), discuss various topics
                                with R. Bass, N. McEvers and J. O'dea
                                including status of bank accounts and
                                check deposits at bank and how recoreded
                                into the acctg system (1.9), access to and
                                use of acctg system and all the different
                                reports available (1.8), and a telephone
                                call with K. Haycook (0.4). Time inclues
                                walking between buildings and waiting
02/15/18 Myers            5.1   for people.                                  Accounting
                                Telephone call with Alexandra Rhim re
 2/16/18 Feferman         0.8   deal terms/negotiations                      AD
                                Telephone call with Joseph O'Dea re
 2/16/18 Feferman         0.2   negotiations over deal structure             AD
                                Telephone call with Mark Young re deal
 2/16/18 Feferman         0.3   structure                                    AD
                                Telephone call with Chris Hawkins,
 2/16/18 Feferman         0.5   restructure deal terms                       AD
                                Telephone call with A. Myers re status of
                                examination of problems with accounting
 2/16/18 Feferman         0.1   clerk                                        BO

                              Telephone call with N. McEvers , problem
 2/16/18 Feferman         0.1 with accounting clerk, job performance         BO
                              Telephone call with A. Myers re job
 2/16/18 Feferman         0.2 performance and problems                       BO
                              Telephone call with Joseph O'Dea,
 2/16/18 Feferman         0.4 structure new deal                             AD
                              Update from N. McEvers re accounting
 2/16/18 Feferman         0.2 staff                                          BO
                              Examination and analysis and draft details
 2/16/18 Feferman         0.7 on new deal structure                          AD
                              Telephone call with Chris Hawkins, new
 2/16/18 Feferman         0.8 deal structure                                 AD


                                    EXHIBIT B Page 7
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03             Doc 395-7   Pg. 18
                                         of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Joseph O'Dea, review
 2/16/18 Feferman         0.2 deal structure                           AD
                              Telephone call with Joseph O'Dea, review
 2/16/18 Feferman         0.2 deal structure                           AD

                              Telephone call with N. McEvers, update,
 2/16/18 Feferman         0.1 accounting staff and job performance           BO
                              Telephone call with Mark Young,
 2/16/18 Feferman         0.1 negotiations                                   AD
                              Examination and analysis and report to
                              email from members of BOD re status
 2/16/18 Feferman         2.2 and next steps                                 CA
                                Go to Core (1.0), meet with K Haycook to
                                begin review of acctg system, accounting
                                system, disccus accounts receivable and
                                accounts payable reports needed re
                                Simpson, status of bank account
                                reconcilaitations (1.8), and meet with J.
02/16/18 Myers            3.1   O'dea (0.3).                                 Accounting
                                Telephone call with R. Feferman and J.
                                Odea re results of visit to Core and work
02/16/18 Myers            0.3   to be done.                                  Accounting
                                Telephone call with Joseph O'Dea, discuss
 2/17/18 Feferman         0.4   deal negotiations and problem                AD
 2/17/18 Feferman         0.4   "                "           "               AD
 2/17/18 Feferman         0.3   "                 "          "               AD
                                Telephone call with Joseph O'Dea and Don
 2/17/18 Feferman         0.2   Grace, negotiations                          AD
                                Telephone call with Joseph O'Dea and Don
                                Grace, negotiations, everything looks good
                                -new structure. Need to review with
 2/17/18 Feferman         0.5   partners                                     AD
                                Telephone call with Joseph O'Dea re
                                examination, analysis, and restructuring
 2/17/18 Feferman         1.3   cost shift strategy                          AD
                                Telephone call with Stephen Hinze,
                                accounting staff performance problem,
                                transaction of interest strategy,
 2/17/18 Feferman         0.8   declarations in support of transactions      CA

 2/17/18 Feferman         0.1 ML for R. Bass re transaction of interest      CA
                              Travel to Lazy Acres, Encinitas, to meet
 2/17/18 Feferman         0.7 with Joseph O'Dea                              Travel
                              Meet with Joseph O'Dea re transactions
 2/17/18 Feferman         0.9 of interest                                    CA
  17-Feb Feferman         0.6 Return from Lazy Acres                         Travel
                              Mileage 34 miles round trip, CD RWs
 2/17/18 Feferman             $15.65                                         Cost
 2/17/18 Feferman         2.3 Work on declaration in support of sale         AD



                                    EXHIBIT B Page 8
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03           Doc 395-7   Pg. 19
                                         of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Two telephone calls (.2), (.3) with Joseph
2/18/18 Feferman          0.5 O'Dea, marketing concerns                    CA
                              Telephone call with Stephen Hinze.
                              Discuss declaration in support of sale and
2/18/18 Feferman          0.5 concerns                                     AD
                              Examination and analysis of online ads
2/18/18 Feferman          0.6 and reaser for marketing campaign            AD
                              Work on declaration in support of sales
2/18/18 Feferman          5.2 procedures                                   AD
                              Telephone call with Stephen Hinze re
2/18/18 Feferman          0.2 open items - NDA                             AD
                              Continue with declaration, forward draft
2/18/18 Feferman          2.3 to Stephen Hinze                             AD
                              Examination, analysis and report to email
                              from Chris Hawkins re status of
2/19/18 Feferman          0.1 documentations                               AD

                               Draft and send email and leave voice mail
                               message to Mark Young re status of his
                               side's review. Update Chris Hawkins,
2/19/18 Feferman           0.1 Stephen Hinze, Joseph O'Dea re status     AD
                               Examination, analysis and report to email
                               from R. Bass, diligence, transactions of
2/19/18 Feferman           0.1 interest                                  LC

                               Examination and analysis of email from
                               Stephen Hinze re Federal and California
2/19/18 Feferman           0.2 Warn act. Follow up with Nikki.             BO
                               Examination, analysis and report to Chris
                               Hawkins re Warn act and work force
2/19/18 Feferman           0.2 reductions                                  BO

                               Draft and send email to Nikki re multiple
                               topics: Critical employee performance
2/19/18 Feferman           0.6 review, and marketing support             BO
                               Examination, analysis and report to email
2/19/18 Feferman           0.3 re payment for temps                      BO

                                 Conduct negotiations with Mark Young,
                                 Don Grace, Stephen Hinze, Chris Hawkins
2/19/18 Feferman           5.1   and Jeff ______, Simpson principal        AD
                                 Examination and analysis of draft
                                 declaration and attachments. Amend
                                 declaration ISO, execute and forward to
2/19/18 Feferman           3.8   counsel                                   AD
                                 Telephone call with Alexandra Rhim re
2/20/18 Feferman           0.8   proposed deal terms                       AD
2/20/18 Feferman           0.7   Telephone call with Robert Bailey         AD




                                     EXHIBIT B Page 9
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03             Doc 395-7   Pg. 20
                                        of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Review RJF declaration ISO, draft errata,
                              draft comments, identify open items to
 2/20/18 Feferman         1.6 complete for signature copy                   AD
                              Draft email to Mark Young, Stephen
 2/20/18 Feferman         0.8 Hinze, et al. re purchase contract            AD
                               Telephone calls with R. Feferman and N.
                               McEvers re disgorgement from J. O'dea,
                               how disgorgement was reported in the
                               2017 acctg and the need to collect
                               documents to show how the transaction
02/20/18 Myers            0.6 was reported.                                 Accounting
                               Telephone call from R. Feferman re case
02/20/18 Myers            0.2 status, payroll info and                      Accounting
                               Telephone call with N. McEvers re
                               accounting department problem, work
 2/21/18 Feferman          0.6 force reduction, planning                    BO


                               Telephone call with Alexandra Rhim re
                               CRO employment order, WF reduction,
                               status in accounting and sale status
                               including discussion of payment of
                               vacation time to terminated employees.
 2/21/18 Feferman          0.2 Does her client have an objection.           CA
 2/21/18 Feferman          1.1 Work on ADA and exhibits                     AD

 2/21/18 Feferman          0.1 Telephone call with Stephen Hinze re APA     AD
                               Telephone call with Alexandra Rhim re
                               accounting department status on part
 2/21/18 Feferman          0.4 time, N. McEvers, Joseph O'Dea               BO
                               Telephone call from R. Feferman re case
02/21/18 Myers            0.3 status, monthly operating                     Accounting
                               Prepare for hearing by preparing
 2/22/18 Feferman            2 responses to Judge Mann's rentative          AD
 2/22/18 Feferman          0.5 Drive to courthouse                          Travel
                               Conduct and participate in discussion ??
 2/22/18 Feferman          1.3 At satisfying judicial concerns              AD
 2/22/18 Feferman          0.8 Attend hearing on sale procedures            AD
                               Work session at Sullivan, Hill - order,
                               today's hearing and sicuss next steps with
                               Stephen Hinze, Joseph O'Dea and Chris
 2/22/18 Feferman          1.5 Hawkins                                      AD
 2/22/18 Feferman          0.5 Return                                       Travel
                               Telephone call from R. Feferman re case
                               status, accounting issues and court
02/22/18 Myers            0.5 hearing.                                      Accounting

                              Telephone call with N. McEvers re 2017
                              disgorgement, review pages received via
                              email and send email to R. Feferman re
02/22/18 Myers            0.5 the funds disgorged by J. O'dea.              Accounting


                                   EXHIBIT B Page 10
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03               Doc 395-7   Pg. 21
                                       of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS

                              Telephone call with J. Odea re moving
                              operations and accounting into one
02/22/18 Myers            0.1 building and the amount of time needed.     Accounting

                              Examination and analysis of open items
 2/23/18 Feferman         0.6 and next steps to move case forward         CA
                              Telephone call with Joseph O'Dea, discuss
 2/23/18 Feferman         0.2 latest status and agenda                    CA
                              Telephone call with Stephen Hinze,
 2/23/18 Feferman         0.2 discuss status and agenda                   CA
                              Telephone call with Rober Bailey, discuss
 2/23/18 Feferman         0.2 new prospect, ANC                           AD
                              Telephone call with A. Myers, discuss
 2/23/18 Feferman         0.2 strategy for organizing the CFO             D
                              ML for Alexandra Rhim re workforce
 2/23/18 Feferman         0.1 reduction                                   BO

 2/23/18 Feferman         0.1 Telephone call with N. McEvers re teasers AD
                              Travel without working on other matter to
 2/23/18 Feferman         0.7 Core                                      Travel

                              Meet with Joseph O'Dea and discuss wind-
                              down plan: staffing, lease rejections,
 2/23/18 Feferman         1.3 consolidating into building 1, etc.       BO
                              Meet with N. McEvers and Joseph O'Dea
                              re wind-down staffing, marketing, teasers
 2/23/18 Feferman         0.4 mailed                                    BO

                              Meet with K. Haycook CFO in her office,
 2/23/18 Feferman         0.3 discuss her move to new building            BO
 2/23/18 Feferman         0.8 Return from Core                            Travel
                              Telephone call with N. McEvers re
 2/23/18 Feferman         0.2 workforce reduction                         BO
                              Telephone call with Joseph O'Dea,
 2/24/18 Feferman         0.1 windup, moving out of building 2            BO
                              Telephone call with Joseph O'Dea,
 2/24/18 Feferman         0.1 windup, moving out of building 2            BO
                              Telephone call with Joseph O'Dea,
 2/24/18 Feferman         0.3 windup, moving out of building 2            BO
 2/24/18 Feferman         0.3 Draft dist analysis                         Plan

 2/24/18 Feferman         0.2 Telephone call with Joseph O'Dea, windup Plan
 2/24/18 Feferman         0.3 Moving accounting department             D
                              Draft Dist. analysis, examine executory
 2/24/18 Feferman         1.4 contracts and liabilities                Plan




                                  EXHIBIT B Page 11
Case 17-06078-MM7   Filed 04/06/20    Entered 04/06/20 17:19:03                Doc 395-7   Pg. 22
                                       of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS

                              Telephone call with R. Feferman re case
                              status, moving the acctg department, sale
                              of excess containers, how to deal with
02/24/18 Myers            0.2 payroll and accrued vacation.             Accounting

                              Email to Stephen Hinze and M. Bustarde
 2/25/18 Feferman         0.2 re estimated feew through Feb 28             Plan
                              Examination, analysis and report to email
 2/25/18 Feferman         0.2 from Robert Bailey re prospect               AD
                              Telephone call with N. McEvers re final
 2/26/18 Feferman         0.2 payroll                                      BO
                              Telephone call with N. McEvers re final
 2/26/18 Feferman         0.2 payroll                                      BO
                              Draft email to Alexandra Rhim re final
 2/26/18 Feferman         0.5 payroll                                      BO
                              Telephone call with Alexandra Rhim re
                              final payroll for employees being
 2/26/18 Feferman         0.1 terminated                                   BO
                              Examination, analysis and report to email
 2/26/18 Feferman         0.1 identifying unused equipment                 F
                              Call from Dustin Lee, agent for Pro
                              Merchandise. Cell: (323) 313-3699. email:
 2/26/18 Feferman         0.1 L6D73@yahoo.com                              AD
 2/27/18 Feferman         0.6 Travel without working on Core               Travel
                              Telephone call with N. McEvers, discuss
                              status of accounting, move out of building
 2/27/18 Feferman         0.2 2                                            BO
 2/27/18 Feferman         0.2 re of _____ 363 sale                         AD
                              Telephone call with Stephen Hinze re PSA
 2/27/18 Feferman         0.2 amendment                                    AD
                              Work at Core in accounting department on
 2/27/18 Feferman         3.2 liquidation analysis                         Plan
                              Telephone call with prospective buyer,
                              Stephen Finnegan, Makers Nutrition,
                              Steve@Makersnutrition.com. Call Wed to
 2/27/18 Feferman         0.2 see if interested                            AD
                              Meet with Joseph O'Dea to discuss status
                              of wind-down, next steps with personnel,
 2/27/18 Feferman         1.3 marketing                                    CA
                              Send email to T. Fawkes requesting
 2/27/18 Feferman         0.1 payoff statement                             F
                              Work on cash flow through 3/31,
                              examination and analysis of open orders,
                              commissions and deposits owed and on
 2/27/18 Feferman         1.3 hand                                         Plan
 2/27/18 Feferman         0.3 Discuss IT system with R. Bass               D

 2/27/18 Feferman         2.4 Work on liquidation pro forma for 3/31/18 Plan
 2/27/18 Feferman         0.5 Return from Core                          Travel


                                  EXHIBIT B Page 12
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03            Doc 395-7   Pg. 23
                                         of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Examination, analysis and report to email
2/28/18 Feferman          0.3 from M.Thompson                               AD
                              Telephone call with Tom Fawkes re deal
2/28/18 Feferman          0.6 structure                                     Plan
2/28/18 Feferman          0.6 Travel to Core                                Travel
                              Prepare and send diligence materials to
2/28/18 Feferman          1.4 four active prospects                         AD
2/28/18 Feferman          0.3 Telephone call with prospect                  AD
                                 Telephone call with Melissa Thomas,
                                 North County Insurance, and Joseph
                                 O'Dea.
                                 Mthomas@northcountyinsurance.com.
                                 Product liability, Work comp, property,
2/28/18 Feferman           0.6   D&O, bond on 401k                          BO
2/28/18 Feferman           2.7   Work on Dist analysis                      AD
                                 Examination, analysis and reply to
                                 Stephen Hinze, Chris Hawkins and Joseph
2/28/18 Feferman           2.5   O'Dea re Mark Young's draft                AD
                                 Telephone call with Stephen Hinze re
 3/1/18 Feferman           0.5   distribution report                        BO
                                 Telephone call with Nikki re issuance of
                                 disbursements to and required status of
 3/1/18 Feferman           0.4   MOR                                        BO
 3/1/18 Feferman           0.1   Discuss sale status with Joseph O'Dea      AD
                                 Telephone call with Stephen Hinze re
 3/1/18 Feferman           0.2   dsitribution report                        Plan
                                 Amend declaration attached to
 3/1/18 Feferman           1.2   distribution report                        Plan
                                 Telephone call with Stephen Hinze re
 3/1/18 Feferman           0.1   distribution report                        Plan
 3/1/18 Feferman           0.6   Examination and analysis of PSA            AD
                                 Telephone call with Stephen Hinze and
                                 Mark Young re problem with PSA resulting
                                 from removal of language on a proposed
 3/1/18 Feferman           0.4   interum agreement                          AD
                                 Telephone call with Joseph O'Dea re
                                 Simpson, settling accounts, open orders,
                                 commissions, department turnover, pro
 3/1/18 Feferman           0.4   rations                                    AD

                               Telephone cal with N. McEvers re make
                               sure Kathy knows no distributions without
                               authorization, report on disbursements
                               and department in transit, what needs to
 3/1/18 Feferman           0.4 be paid, and authroized but not issued    BO
                               Draft and send email to Joseph O'Dea and
                               Stephen Hinze re clean up items needed
 3/1/18 Feferman           2.4 as part of sale to Simpson                AD
                               Telephone call with Joseph O'Dea re
 3/1/18 Feferman           0.1 accounting related to open orders         AD


                                    EXHIBIT B Page 13
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03              Doc 395-7   Pg. 24
                                          of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Draft and send email to Joseph O'Dea and
                              Stephen Hinze re additional clean up
                              items, accounting from Simpson on
3/1/18 Feferman           0.4 progress with open orders                        AD
                              Settlement discussions with Thomas
3/1/18 Feferman           0.7 Fawkes, Berlin claim                             AD
                              Telephone call with Stephen Hinze and
                              Joseph O'Dea re diwn-up issues with
3/1/18 Feferman           0.7 Simpson                                          AD
                              Settlement discussion with Alexandra
3/1/18 Feferman           0.9 Rhim                                             AD

                                 Draft and send email re open ??? To Mark
3/1/18 Feferman            0.4   Young, Chris Hawkins, and Stephen Hinze       AD
                                 Examination and analysis of open issues
3/2/18 Feferman            1.2   re asset sale                                 AD
                                 Draft and send email re APA to Mark
                                 Young, Simpson principals, Stephen Hinze,
3/2/18 Feferman            0.1   Chris Hawkins, et al.                         AD
                                 Telephonce call with Stephen Hinze re
                                 open issues, insurance, true up AP and
3/2/18 Feferman            0.8   customer deposits, etc.                       AD
                                 Telephone call with Joseph O'Dea re
                                 confirming amount of AR and customer
3/2/18 Feferman            0.3   deposit balances for MOU                      AD
                                 Telephone call with BofA customer
3/2/18 Feferman            0.3   service rep re online system                  CA
                                 Examination and analysis of draft MOU,
                                 draft comments, "redline" and email to
3/2/18 Feferman            1.3   counsel                                       AD
                                 Examination and analysis of objections to
3/2/18 Feferman            2.4   sale from BofA and Berlin                     AD
                                 Draft and send emails to Mark Young,
                                 Thomas Fawkes and Alexandra Rhim
                                 discussing continuance to give time to
3/2/18 Feferman            0.3   resolved issues                               AD
                                 Telephone call with Joseph O'Dea
                                 discussing deterioration of value resulting
                                 from shutdown of operations and
3/2/18 Feferman            0.2   customer service problems                     AD

                               Conference call with Stephen Hinze, Mark
                               Young, Joseph O'Dea and E. Simpson re
                               possible continuance, declining value,
                               customer problems, true-up, and
3/2/18 Feferman            1.6 objections from secured creditors        AD

                               Examination and analysis of revised MOU.
3/3/18 Feferman            0.7 Send my second redline to Stephen Hinze AD



                                     EXHIBIT B Page 14
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03               Doc 395-7   Pg. 25
                                        of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Stehpen Hinze re
3/3/18 Feferman           0.4 draft MOU, emergency motions                 AD
                              Examination and analysis of email from
                              Mark Young (3/2/18 @ 11:56 a.m.) re
3/3/18 Feferman           0.7 factual info re sale                         AD

3/3/18 Feferman            0.4 Examination and analysis of revised MOU. AD

                                $129,818.80 - $203,983.93 $74,165.13
                               examine back-up from Core re settlement
                               of AR/AP balances with Simpson. Draft
                               and send email to Mark Young, et al. and
3/3/18 Feferman            0.2 Stephen Hinze et al. re same              AD
                               Examination, analysis and report re email
3/4/18 Feferman            0.1 from Stephen Hinze re APA                 AD
                               Examination, analysis and report to email
3/4/18 Feferman            0.2 from Joseph O'Dea re APA                  AD

                               Examination and analysis of email from
3/4/18 Feferman            0.1 Stephen Hinze re APA. Reply in kind         AD
                               Examination, analysis and report to email
                               from Stephen Hinze on APA and
3/4/18 Feferman            0.1 emergency motions                           AD
                               Draft and send email re MOU to Mark
3/4/18 Feferman            0.1 Young                                       AD
                               Examination and analysis of sale
3/4/18 Feferman            1.3 documents                                   AD
3/4/18 Feferman            0.4 Follow up with prospects                    AD
3/4/18 Feferman            0.8 7a, 7b Draft declaration                    AD
                               Examination and analysis of Joseph
                               O'Dea's declaration. Send email re same
3/4/18 Feferman            0.6 to Joseph O'Dea                             AD
                               Telephone call with Stephen Hinze re my
3/4/18 Feferman            0.6 declaration in support of sale              AD
                               Examination, analysis and comments on
                               declaration of Joseph O'Dea ISO sales
3/5/18 Feferman            0.4 hearing                                     AD
                               Prepare for telephone call with Stephen
                               Hinze - items to be completed and filed
3/5/18 Feferman            0.4 today for hearing on Tuesday                AD
                               Telephone call with Stephen Hinze re
                               work plan - items to be completed and
3/5/18 Feferman            0.2 filed today                                 AD
                               Telephone call with Mark Feferman re IT
3/5/18 Feferman            0.2 system                                      D

                               Telephone call with Joseph O'Dea, discuss
3/5/18 Feferman            0.2 pleadings that he needs to help with      AD
                               Telephonce call with Alexandra Rhim re
3/5/18 Feferman            0.7 settlement negotiations                   AD


                                   EXHIBIT B Page 15
Case 17-06078-MM7   Filed 04/06/20      Entered 04/06/20 17:19:03            Doc 395-7   Pg. 26
                                         of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS

                              Telephone call with Chris Hawkins - case
3/5/18 Feferman           0.3 status and items he can help with today       AD
                              Telephone call with Stephen Hinze,
                              discuss revisions to pleadings,
3/5/18 Feferman           0.4 declarations, MOU, reply briefs, APA          AD
                              Telephone call with Stephen Hinze re
3/5/18 Feferman           0.2 Joseph O'Dea's declaration                    AD
                              Conference call with Alexandra Rhim and
                              reps of BofA, discuss case status and
3/5/18 Feferman           0.9 settlement alternatives                       AD
                              Telephone call with Joseph O'Dea,
                              amending his declaration describing
3/5/18 Feferman           0.1 operations                                    AD
                              Examination, analysis and comment on
3/5/18 Feferman           0.4 Joseph O'Dea's declaration                    AD
                              Telephone call with Stephen Hinze,
                              discuss status of preparation, filing of
3/5/18 Feferman           0.1 pleadings                                     AD
                              Debrief with Stephen Hinze adter
                              settlement conference with Alexandra
3/5/18 Feferman           0.2 Rhim and BofA                                 AD
                              Telephone call with Alexandra Rhim,
3/5/18 Feferman           0.2 followup after settlement conference          AD
                              Prepare fot settlement conference with
                              Thomas Fawkes, atty for secured creditor
3/5/18 Feferman           0.6 Berlin                                        AD
                              Telephone call with Mark Young re APA,
3/5/18 Feferman           0.3 MOU                                           AD
                              Telephone call with Stephen Hinze re
                              open items with sale, related pleadings,
3/5/18 Feferman           0.3 ADA, MOU                                      AD
                              Examination and analysis of wind-up
3/6/18 Feferman           0.8 budget                                        BO

                              Telephone call with N. McEvers re payroll
3/6/18 Feferman           0.2 forecst for windup, look at amending      BO

                                Telephone call with N. McEvers re discuss
3/6/18 Feferman           0.2   assumption for amending payroll forecast    BO
3/6/18 Feferman           0.4   Examine amended payroll forecast            BO
                                Examination and analysis and amend
                                windup forecast in preparation for sale
3/6/18 Feferman           4.9   hearing                                     BA
3/6/18 Feferman           0.5   Travel to court                             Travel
                                Attend court hearing on sale motion.
                                Most of time was spent in negotiations in
                                courthouse conference room with parties-
3/6/18 Feferman           4.5   in-interest                                 AD
3/6/18 Feferman           0.5   Return from court                           Travel


                                   EXHIBIT B Page 16
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03             Doc 395-7   Pg. 27
                                          of 37
                                         EXHIBIT B
                         TIME ENTRIES AND REIMBURSABLE COSTS
  3/6/18 Feferman   Costs       Parking, $15. Mileage round trip              Travel
                                Reply to Joseph O'Dea re sale
  3/7/18 Feferman           0.1 negotiations                                  AD
                                Examinatio, analysis and report, C?
                                finished with reply to Robert Bailey re
  3/7/18 Feferman           0.2 status                                        AD
                                Two telephone calls with N. McEvers re
                                accounting department, preparation of
                                MOR January and February, getting
  3/7/18 Feferman           0.4 system up to date                             BO
                                Telephone call with R. Bass re helping
                                accounting catch up. Discuss accounting
  3/7/18 Feferman           0.6 and IT issues                                 BO
                                Telephone call with Stephen Hinze and
                                Mark Young, part time re status of
  3/7/18 Feferman           0.4 negotiations                                  AD
  3/7/18 Feferman           0.1 Two messages left for Alexandra Rhim          AD
  3/7/18 Feferman           2.3 Prepare for hearing                           AD
                                Telephone call with R. Bass re outsourcing
  3/7/18 Feferman           0.3 analysis                                      BA
                                Prepare for hearing, possible narrative for
  3/7/18 Feferman           1.5 declaration                                   AD

  3/7/18 Feferman            1.6 Examine and amend liquidation analysis       AD
                                 Telephone call with Stephen Hinze,
  3/7/18 Feferman            0.9 prepare for tomorrow's hearing               AD
                                 Telephone call with Stephen Hinze re my
                                 declaration in support of sale motion,
  3/8/18 Feferman            0.4 liquadation analysis                         AD
                                 Telephone calls with R. Feferman and J.
                                 Odea regarding sale hearing, values of
                                 inventory and fixed assets and tax return
03/11/18 Myers              1.3 extensions to be prepared.                    Accounting
                                 Examination, analysis and report to email
 3/12/18 Feferman            0.1 from Mette Kurth re transcript               AD
                                 Examination and analysis to email
                                 response from board members re hiring
 3/12/18 Feferman            0.1 Meete Kurth                                  FEAO
                                 Examination and analysis of email from
 3/12/18 Feferman            0.1 Nikki re marketing brochure                  AD
                                 Examination, analysis and report to
                                 emails from Tigre group re asset
 3/12/18 Feferman            0.2 valuations                                   AD
                                Go to Core, meet with R. Feferman, J.
                                Odea and R. Bass to discuss status of
                                various projects (0.8), obtain copies of and
                                prepare a summary of equipement leases
                                and loan doucments (3.4), review balance
                                sheets and income statements form the
03/12/18 Myers              5.2 MOR (1.0).                                   Accounting


                                     EXHIBIT B Page 17
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03                 Doc 395-7   Pg. 28
                                          of 37
                                      EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Examination and analysis of emails from
                              Mette Kurth re responding to OCS and
 3/13/18 Feferman         0.4 teeing up sale pleadings                         AD

                                 Telephone call with Joseph O'Dea re task
                                 him to work with staff to generate
                                 definitive info on Simpson transactions
 3/13/18 Feferman          0.1   and equipment liens and leases                AD
                                 Telephone call with Tiger group
                                 representatives, estimate on equipment,
 3/13/18 Feferman           1    inventory, AR values                          AD
                                 Telephone call with Joseph O'Dea re
 3/13/18 Feferman          0.2   status on fixed asset inventory               AD
                                 Telephone call with Thomas Fawkes re
 3/13/18 Feferman          0.6   disposition of his client's collateral        AD

                                 Go to Core, meet with J. Odea and R. Bass
                                 to review items and worksheets related to
                                 the fixed assets (1.8), and discuss with J.
03/13/18 Myers            2.1    O'dea the summary of leases (0.3).            Accounting
                                 Examination, analysis and report to email
 3/14/18 Feferman          0.2   from Mette Kurth re financials                BA
                                 Telephone call with Stephen Hinze re
 3/14/18 Feferman          0.1   rejections of ececutory contracts.            F
                                 Telephone call with Joseph O'Dea re wind
 3/14/18 Feferman          0.2   up plan                                       AD
                                 Telephone call with Margaret Manning re
 3/14/18 Feferman          0.1   APA comments                                  AD

                               Examination and analysis of email from
 3/14/18 Feferman          0.1 Stephen Hinze re executory contracts            F
                               Examination and analysis of email from
 3/14/18 Feferman          0.1 Margaret Manning                                F

                               Telephone call with J. Bird re real property
                               leases and assumption and assignment,
 3/14/18 Feferman          0.2 Building 1; Building 2 background            F
                               Conference call with Margaret Manning,
 3/14/18 Feferman          0.8 Mette Kurth, et al. re APA                   AD

                               Examination and analysis of eamil from
 3/14/18 Feferman          0.1 Joseph O'Dea re cost to vacate Building 2       F
                               Review revised APA with Margaret
 3/14/18 Feferman          0.8 Manning                                         AD

                               Telephone call with Alexandra Rhim and
 3/14/18 Feferman          0.2 Margaret Manning re status of APA               AD
                               Draft and send email to Stephen Hinze re
 3/14/18 Feferman          0.1 payroll                                         BO



                                     EXHIBIT B Page 18
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03             Doc 395-7   Pg. 29
                                          of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call re insurance re general
 3/14/18 Feferman         0.2 liability policy                                BO

                               Telephone call with Mette Kurth and
                               Margaret Manning re status of work to be
 3/14/18 Feferman          0.5 completed by tomorro'w filing deadline   AD

                                 Telephone call with Stephen Hinze
 3/14/18 Feferman          0.2   confirming his instructions to pay payroll   BO
                                 Telephone call with M Thomas re
 3/14/18 Feferman          0.3   workers' comp and product liability          BO
                                 Telephone call with Joseph O'Dea re wind
 3/14/18 Feferman          0.2   up costs                                     BO
                                 Telephone call with Margaret Manning re
 3/14/18 Feferman          0.1   wind up provisions                           AD
                                 Telephone call with Joseph O'Dea,
                                 examine outsourcing deal with Joseph
 3/14/18 Feferman          1.3   O'Dea                                        BA
 3/14/18 Feferman          2.7   Examine outsource transaction                BA
                                 Review excel sheet form re fixed assets,
                                 compare to balance sheet and
03/14/18 Myers            0.8    summarized.                                  Accounting
                                 Telephone call with R. Feferman and J.
                                 Odea re transactions between Core and
03/14/18 Myers            0.5    Simpson and work to be done.                 Accounting
                                 Examination and analysis od draft
 3/15/18 Feferman          0.8   declaration                                  AD
                                 Conference call with Mette Kurth, Mark
 3/15/18 Feferman          0.5   Young, et al. re APA                         AD
                                 Telephone call with Mette Kurth and
                                 Joseph O'Dea re negotiations with Mark
 3/15/18 Feferman          0.4   Young                                        AD

                               Telephone call with A. Myers and Joseph
 3/15/18 Feferman          0.4 O'Dea re analysis if Simpson transactions      BA
 3/15/18 Feferman          3.2 Review and amend declaration                   AD
                               Telephone call with R. Bass - examine
 3/15/18 Feferman          2.2 Core transactions with SLL                     BA
 3/15/18 Feferman          0.8 Amend declaration in support of sale           AD
 3/15/18 Feferman          1.3 Amend declaration in support of sale           AD
                               Telephone call with prospect, All Point
 3/15/18 Feferman          0.4 Manufacturing                                  AD
                               Telephone call with R. Feferman and J.
                               Odea re transactions between Core and
                               Simpson, work to be done and a summary
03/15/18 Myers            0.4 prepared by R. Feferman.                        Accounting
                               Telephone calls with R. Feferman and J.
                               Odea re status of work related to
03/15/18 Myers            0.2 transactions with Simpson.                      Accounting



                                     EXHIBIT B Page 19
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03             Doc 395-7   Pg. 30
                                        of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                               Prepare draft spreadsheet re Simpson
03/15/18 Myers            0.2 transactions.                                 Accounting
                               Telephone call with Mette Kurth re
 3/16/18 Feferman          0.1 examining transcripts                        OSC
                               Telephone call with court reporter to
 3/16/18 Feferman          0.1 order expedited transcript                   OSC
                               Coordinate with Margaret Manning and
                               Mette Kurth re divide work to avoid
 3/16/18 Feferman          0.3 duplication                                  AD
                               Examination and analysis of Simpson
 3/16/18 Feferman          1.6 transactions                                 BA
                               Telephone call with Alexandra Rhim re
                               carve out for administration and
 3/16/18 Feferman          0.1 unsecureds                                   AD
                               Telephone call with interested equipment
 3/16/18 Feferman          0.2 buyer                                        AD
                               Telephone call with Mette Kurth re
 3/16/18 Feferman          0.2 insurance subsidiary                         BO
                               Telephone call with M. Thomas re PL
 3/16/18 Feferman          0.7 insurance - subsidiary                       BO
                               Draft and send email to R. Bass re
                               reconciliation of transactions with
                               Simpson with disbursements and with
 3/16/18 Feferman          0.2 balance with SLL                             BA
                               Telephone call with prospect - Ishay
 3/16/18 Feferman          0.3 Manufacturing                                AD
                               Telephone call with Mette Kurth re non-
 3/16/18 Feferman          0.2 renewal of policy for life brand             BO
                               Telephone call with prospect, Bradly
 3/16/18 Feferman          0.4 Manufacturing                                AD
                               Examination and analysis of Simpson
                               transactions contianed in report provided
 3/17/18 Feferman          2.4 by staff                                     BA
                               Draft and send email to Joseph O'Dea re
 3/17/18 Feferman          0.1 unreturned calls                             CA
                               Telephone call with Joseph O'Dea re
                               exhibits requested by counsel, showing
                               equipment to prospects, reconciliation of
 3/17/18 Feferman          0.3 MOR's with data I am examining               AD

                               Follow up with prospects is - Ishay. Email
                               to confirm appointment. Envino
                               corporation, confirm appointment to show
                               equipment. All Points Manufacturing, second
 3/17/18 Feferman          0.4 invite for inspection. Brady Manufacturing  AD
                               Telephone call with Joseph O'Dea and R.
                               Bass. Discussion re financial statement
                               and reconciliation with bank. 15 t0 20%
 3/17/18 Feferman          1.7 577,579                                      BA



                                   EXHIBIT B Page 20
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03                 Doc 395-7   Pg. 31
                                        of 37
                                        EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                               Examination and analysis of Simpson
                               transactions. Reconcile with AR. What
 3/17/18 Feferman          2.6 category are MOR's                            BA
                               Send email to Margaret Manning
                               confirming that she has all documents for
 3/17/18 Feferman          0.1 APA exhibits                                  AD
                               Review emails received from J. Odea and
03/17/18 Myers            0.3 R. Bass.                                       Accounting
                               Telephone call from R. Bass re billing
03/17/18 Myers            0.2 issue.                                         Accounting
                               Telephone call from R. Feferman and J.
                               Odea regarding total paid to Simpson
03/17/18 Myers            0.3 between Oct and Feb.                           Accounting
                               Telephone call with J. O'dea re summary
                               of payments made to Simpson and the
                               offsetting credits between Simpson and
03/17/18 Myers            0.2 Core.                                          Accounting
 3/18/18 Feferman          1.9 Work on cash collateral budgets               F
                               Draft email to Melissa Bustarde re board
 3/18/18 Feferman          0.2 of directors consent                          CA
                               Telephone call with prospective buyer
 3/18/18 Feferman          0.1 (Ishay) re today's inspection                 AD
 3/18/18 Feferman          0.6 Travel to Core round trip 84 miles            Travel
                               Work with N. McEvers reconciling bank
 3/18/18 Feferman          1.1 account with MOR's                            BA

 3/18/18 Feferman          0.4 Prepare for arrival of equipment prospects    AD
                               Work with N. McEvers reconciling bank
 3/18/18 Feferman          1.3 statements dispensed to Simpson               AD
                               Examine and reply to email from Mette
 3/19/18 Feferman          0.1 Kurth re cash collateral                      F
 3/19/18 Feferman          0.5 Work on cash collateral                       F
                               Telephone call with auction propsect, T.
 3/19/18 Feferman          0.1 Sharkey                                       AD

 3/19/18 Feferman          0.1 Draft and send email to staff re auto pays    F
                               Forward sales procedures to Thomas
 3/19/18 Feferman          0.1 Sharkey                                       AD
                               Telephone call with Jackie Bickfor, City of
 3/19/18 Feferman          0.2 Oceanside                                     CA
                               Draft and send follow up to Jackie
 3/19/18 Feferman          0.3 Bickford                                      CAO

 3/19/18 Feferman          0.2 Telephone call with prospect Ted Barnes       AD
                               Telephone call with A. Myers and Joseph
 3/19/18 Feferman          0.7 O'Dea re equipment issues                     AD
                               Work on cash collateral and Liquidation
 3/19/18 Feferman          3.2 analysis                                      Plan




                                   EXHIBIT B Page 21
Case 17-06078-MM7   Filed 04/06/20     Entered 04/06/20 17:19:03                Doc 395-7   Pg. 32
                                        of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Mette Kurth re cash
 3/19/18 Feferman         1.6 collateral                                    F
                              Telephone calls from R. Feferman and J.
                              Odea re list of equipment to be sold to
                              Simpson and does it contain leased
03/19/18 Myers            0.7 equipment.                                    Accounting
                              Review list of equipment to be sold to
                              Simpson, compare with assets listed in
03/19/18 Myers            1.8 leases, note items included in both.          Accounting
                              Telehphone call with J. Odea re summary
                              of leased items that may be on
03/19/18 Myers            0.2 equipment list, scan and email.               Accounting
                               Telephone calls with R. Feferman to
                               discuss equipment items on the APA
                               Owned Equipment List, determine which
                               items may be leased, prepare Excel
03/19/18 Myers            1.5 summary matching APA list.                 Accounting
                               Examination and analysis of email, Joseph
 3/20/18 Feferman          0.2 O'Dea MOR                                 CA
                               Examination and analysis of email from
 3/20/18 Feferman          0.3 Mette Kurth, open items                   AD

 3/20/18 Feferman          0.2 Email to Joseph O'Dea re MOR and 2013.5 CA
                               Telephone call with Mette Kurth re
 3/20/18 Feferman          0.2 distribution analysis                   AD
                               Amend and work on distribution analysis
 3/20/18 Feferman          1.4 and cash collateral budgets             AD

 3/20/18 Feferman          0.8 Continue work on cash collateral budget      F
                               Telephone call with Joseph O'Dea re
                               prospective equipment buyers visiting
 3/20/18 Feferman          0.2 today                                        AD
                               Telephone call with prospective
 3/20/18 Feferman          0.1 equipment buyer (J.An) re process            AD

 3/20/18 Feferman          1.6 Revise and update distribution pro forma     AD
                               Telephone call with Alexandra Rhim,
 3/20/18 Feferman          0.6 examine cash collateral budget               F
                               Telephone call with Joseph O'Dea re
 3/20/18 Feferman          0.2 equipment prospects                          AD
 3/20/18 Feferman          0.9 Amend cash collateral budget                 F
                               Amend cash collateral and distribution pro
 3/20/18 Feferman          0.6 forma                                        F
                               Telephone call with Alexandra Rhim and
                               Mette Kurth re cash collateral and
 3/20/18 Feferman          1.3 liquidation negotiations                     F
                               Telephone call with R. Bass re analysis of
 3/20/18 Feferman          0.4 accounting system                            D




                                   EXHIBIT B Page 22
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03                  Doc 395-7   Pg. 33
                                          of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Mette Kurth, discuss
                              revisions to cash colateral budget and
 3/20/18 Feferman         0.6 distribution pro forma                            F
                              Telephone call with Joseph O'Dea.
                              Examination and analysis of financial
 3/20/18 Feferman         1.3 report on profitability                           BA
                                 Examination and analysis of email from
                                 Alexandra Rhim in respoinse to cash
                                 collateral report and waterfall distribution
 3/21/18 Feferman          0.1   pro forma                                      AD
                                 Examination and analysis of email from
                                 Stephen Hinze re his availability before
 3/21/18 Feferman          0.1   departing for court                            CA
                                 Forward factual info to Mette Kurth and
 3/21/18 Feferman          0.3   Margaret Manning. Redact                       LC
                                 Examination and analysis of amended
 3/21/18 Feferman          0.4   draft cash collateral agreement                F
                                 Amend cash collateral agreement and
                                 distribution analysis. Forward to Mette
 3/21/18 Feferman          1.4   Kurth and Alexandra Rhim                       F
                                 Telephone call with Mette Kurth re cash
                                 collateral and distribution analysis.
                                 Alexandra Rhim on call for .3, cash
 3/21/18 Feferman          0.9   collateral negotiations                        F
                                 Make further revisions to cash collation
                                 and distribution budget. Send to Mette
 3/21/18 Feferman          1.3   Kurth and Alexandra Rhim                       F
 3/21/18 Feferman          0.6   Travel to court                                Travel
                                 Attend sale hearing. Arrive early and
 3/21/18 Feferman          1.3   discuss case with attorneys present            AD
 3/21/18 Feferman          0.7   Return in traffic                              Travel
                                 Telephone call with J. Odea to discuss
                                 changes to APA equipment list, review file
                                 received from J. O'dea and update to
03/21/18 Myers            0.9    remove assets not owned.                       Accounting
                                 Telephone call from M Manning re asset
03/21/18 Myers            0.1    list.                                          Accounting
                                 Review APA asset list for any items that
                                 may be covered by a Berlin lease, make
                                 notes, discuss withy Atty Manning and
03/21/18 Myers            0.4    email updated list.                            Accounting
                                 Telephone call with Joseph O'Dea re
 3/22/18 Feferman          0.4   handling customer                              BO
                                 Telephone call with Mette Kurth and
 3/22/18 Feferman          0.3   Joseph O'Dea re transitional issues            BO
                                 Telephone call with Mark Young re
                                 transitional management issues,
                                 managing customer concerns
 3/22/18 Feferman          0.3   26,754.54 + 23,340.48 = 49,095.02              AD



                                     EXHIBIT B Page 23
Case 17-06078-MM7   Filed 04/06/20       Entered 04/06/20 17:19:03                Doc 395-7   Pg. 34
                                          of 37
                                       EXHIBIT B
                       TIME ENTRIES AND REIMBURSABLE COSTS
                              Telephone call with Mette Kurth re lease
                              rejections, employer concerns, cash
 3/22/18 Feferman         0.2 collateral                                      F
                              Telephone call with Stephen Hinze re
                              workforce reduction and lease rejection
 3/22/18 Feferman         0.3 motion                                          CA
                              Telephone call, discuss cash collateral
 3/22/18 Feferman         0.3 budget and wind down                            F

 3/22/18 Feferman          0.1 Examination and analysis of cash balance       CA
                               Telephonce call with R. Bass re
 3/23/18 Feferman            2 reconciliation of books and records            BA
                               Telephone call with vendor Wessco re
 3/23/18 Feferman          0.1 alarm service                                  BO
                               Telephone call with A. Myers re executory
 3/23/18 Feferman          0.2 contracts                                      F
                               Telephone call with P. Pavlevich at BofA
 3/23/18 Feferman          0.6 re bank account administration                 BO
                               Telephone call from R. Feferman re final
03/23/18 Myers            0.2 list of equipment to be sold                    Accounting
                               Telephone call with M. Manning re final
                               list of equipment to be sold and Berlin
03/23/18 Myers            0.2 items to be removed.                            Accounting
                                 Review APA equipment list received from
                                 M. Manning, prepare alpha sort, compare
                                 to prior list and determine possible
                                 matches with the Berlin list of leased
03/23/18 Myers            1.1    assets.                                      Accounting
                                 Telephone calls with R. Feferman re final
                                 list of equipment to be sold, attempts to
03/23/18 Myers            0.3    contact Berlin.                              Accounting
                                 Telephone call with R. Feferman re final
                                 list of equipment to be sold and a
03/23/18 Myers            0.3    discussion with Berlin counsel.              Accounting
                                 Telephone call from J. Perlstein of Berlin
                                 re items to be removed from APA
03/23/18 Myers            0.3    Equipment List.                              Accounting
                                 Telephone call with Atty Manning re
03/23/18 Myers            0.2    discussion with J. Perlstein.                Accounting
                                 Telephone call with J. Odea re assets to
03/23/18 Myers            0.2    remove from list.                            Accounting
                                 Update APA equipment list to remove
                                 items per discussion with J. O'dea and
                                 email to Atty Manning, email and call R.
03/23/18 Myers            0.8    Feferman.                                    Accounting
                                 Draft and send email to Mette Kurth re
 3/25/18 Feferman          0.1   work plan for upcoming week                  CA




                                     EXHIBIT B Page 24
Case 17-06078-MM7     Filed 04/06/20       Entered 04/06/20 17:19:03              Doc 395-7   Pg. 35
                                            of 37
                                          EXHIBIT B
                         TIME ENTRIES AND REIMBURSABLE COSTS
                                 Go to Core, meet with J. O'dea, R.
                                 Feferman, R. Bass and N. McEvers to
                                 discuss various topics including status of
                                 acctg system (1.5), reports to printed and
                                 reviewed (1.5), and discuss case status
                                 with R. Feferman (1.0). Time spent
                                 includes walking between buildings and
03/26/18 Myers              4.0 waiting for people.                         Accounting
                                 Prepare for Telephone call on equipment
 3/27/18 Feferman            0.3 disposition                                AD
                                 Conference call with M. Salazar, Margaret
 3/27/18 Feferman            0.5 Manning                                    AD

 3/27/18 Feferman            3.8 Work on draft 9 of cash collateral budget    F
                                 Examination and analysis of email from
                                 Alexandra Rhim re final payroll, post-
 3/27/18 Feferman            0.1 petition vacation                            F
                                 Examination and analysis of sublease.
 3/27/18 Feferman            0.6 Execute and return                           AD
                                 Go to Core, meet withR. Feferman, R.
                                 Bass and N. McEvers to discuss various
                                 topics including documents and info
                                 needed by Friday (1.0), complete a draft
                                 of a declaration (1.5), and make a bank
03/27/18 Myers              2.8 deposit (0.3).                                Accounting
                                 Examination and alanysis of notes and
 3/29/18 Feferman            0.3 open items                                   CA

                                   Examination and analysis of draft status
 3/29/18 Feferman            1.7   report. Comment and sent to counsel        CA
                                   Draft email to Mette Kurth re status
 3/29/18 Feferman            0.2   report                                     CA
                                   Telephone call related to factual
                                   information in connection with impact on
 3/29/18 Feferman            0.5   Debtors financial affairs                  LC
                                   Telephone call with M. Kurth re
 3/29/18 Feferman            0.5   preparation of status report               CA
                                   Examination and analysis of draft re
 3/29/18 Feferman            0.6   Berlin stipulation                         F
                                   Telephone call with Mette Kurth re lease
                                   rejections, employer concerns, cash
 3/29/18 Feferman            0.2   collateral                                 F
                                   Examination and analysis of leases,
 3/29/18 Feferman            2.3   offers, etc.                               F
                                   Draft and send email to Mette Kurth re
                                   confort order - Joseph O'Dea, Simpson
 3/29/18   Feferman          0.1   issue                                      BO
 3/29/18   Feferman          0.5   Travel without working to court            Travel
 3/29/18   Feferman          1.3   Wait for and attend hearing on OSC         CA
 3/29/18   Feferman          0.2   Debrief with counsel after hearing         CA


                                      EXHIBIT B Page 25
Case 17-06078-MM7       Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-7    Pg. 36
                                          of 37
                                          EXHIBIT B
                           TIME ENTRIES AND REIMBURSABLE COSTS

Date         Personel                               Item             Number      Amount
 2/8/18 Feferman                  Milage to Courthouse rt                 41       22.35
        Feferman                  Parking                                          20.00
2/10/18 Feferman                  Pacer                                             1.30
2/10/18 Feferman                  Pacer                                             1.30
2/10/18 Feferman                  Pacer                                             2.50
2/14/18 Feferman                  Milage to Courthouse rt                 41       22.35
2/14/18 Feferman                  Parking                                          20.00
2/17/18 Feferman                  Milage to meeting rt                   20.8      11.34
2/17/19 Feferman                  Milage supplies CDRWs                   34       18.53
2/17/18 Feferman                  CDRWs (supplies)                                 15.65
2/19/18 Feferman                  Pacer                                             1.40
2/19/18 Feferman                  Pacer                                             1.40
2/19/18 Feferman                  Pacer                                             0.30
2/19/18 Feferman                  Pacer                                             1.20
2/19/18 Feferman                  Pacer                                             3.00
2/20/18 Feferman                  Pacer                                             1.40
2/22/18 Feferman                  Pacer                                             0.30
2/22/18 Feferman                  Pacer                                             2.60
2/22/18 Feferman                  Milage to Courthouse rt                 41       22.35
2/22/18 Feferman                  Parking                                          10.00
2/23/18 Feferman                  Working lunch with J. O'Dea                      84.34
2/23/18 Feferman                  Milage to meeting rt                    78       42.51
2/27/18 Feferman                  Milage to Core                          63       34.34
2/28/18 Feferman                  Milage to Core                          63       34.34
2/28/18 Feferman                  Pacer                                             1.50
2/28/18 Feferman                  Pacer                                             3.00
2/28/18 Feferman                  Pacer                                             1.70
2/28/18 Feferman                  Pacer                                             0.40
2/28/18 Feferman                  Pacer                                             1.50
2/28/18 Feferman                  Pacer                                             0.60
2/28/18 Feferman                  Pacer                                             0.40
2/28/18 Feferman                  Pacer                                             0.50
 3/1/18 Feferman                  Copies                                            5.40
 3/1/18 Feferman                  Pacer                                             1.50
 3/1/18 Feferman                  Pacer                                             0.70
 3/1/18 Feferman                  Pacer                                             0.70
 3/1/18 Feferman                  Pacer                                             1.50
 3/1/18 Feferman                  Pacer                                             1.00
 3/1/18 Feferman                  Pacer                                             1.50
 3/1/18 Feferman                  Pacer                                             0.70
 3/1/18 Feferman                  Pacer                                             1.60
 3/4/18 Feferman                  Pacer                                             1.60
 3/4/18 Feferman                  Pacer                                             1.60
 3/6/18 Feferman                  Milage to Courthouse rt                 41       22.35
 3/6/18 Feferman                  Parking                                          15.00
 3/7/18 Feferman                  Copies                                  58       11.60
 3/7/18 Feferman                  Pacer                                             1.70



                                     EXHIBIT B Page 26
Case 17-06078-MM7      Filed 04/06/20     Entered 04/06/20 17:19:03        Doc 395-7    Pg. 37
                                           of 37
                                         EXHIBIT B
                          TIME ENTRIES AND REIMBURSABLE COSTS
3/14/18   Feferman               Pacer                                                   1.80
3/14/18   Feferman               Pacer                                                   2.10
3/15/18   Feferman               Pacer                                                   1.80
3/15/18   Feferman               Pacer                                                   1.80
3/15/18   Feferman               Pacer                                                   1.70
3/15/18   Feferman               Pacer                                                   1.80
3/15/18   Feferman               Pacer                                                   2.40
3/15/18   Feferman               Pacer                                                   0.30
3/18/18   Feferman               Milage to Core                                   63    34.34
3/21/18   Feferman               Milage to Courthouse rt                          56    30.52
3/21/18   Feferman               Parking                                                20.00
3/25/18   Feferman               Pacer                                                   0.90
3/25/18   Feferman               copies                                            9     1.80
3/25/18   Feferman               copies                                           23     4.60
3/27/18   Feferman               pacer                                                   2.20
3/29/18   Feferman               Milage to Courthouse rt                          44    23.98
                                 Miles Driven to Core rt During Feb and
          Alan Myers             March                                            350   190.75
                                                                          Total         775.60




                                      EXHIBIT B Page 27
